PER CURIAM.
Appellant, by this interlocutory appeal, seeks reversal of the chancellor’s order denying its request for temporary injunction to enjoin arbitration proceedings under a policy of insurance providing for uninsured motorist coverage. Appellant contends that since it had instituted suit for declaratory decree to determine whether or not it was in fact liable under the policy to the insured, it was error for the chancellor to deny its application to enjoin the arbitration proceedings pending the outcome of the suit for declaratory decree.
The issuance of an injunction lies within the discretion of the chancellor. The exercise of this judicial discretion will not be interfered with by an appellate court unless an abuse of discretion is clearly made to appear.1
Our review of this record in the light of these well settled rules leads us to the conclusion that no error had been clearly made to appear. Accordingly the order appealed is affirmed.
Affirmed.

. Reaves v. Sadler, 136 Fla. 553, 189 So. 41 (1939).